Fourth Court of Appeals
                                  San Antonio, Texas
                              MEMORANDUM OPINION
                                     No. 04-13-00347-CV

ROMA INDEPENDENT SCHOOL DISTRICT, Arturo S. Perez, Roque Rosales, Raymond P.
      Mussett, Nicolas Garza Jr., and John Clyde Guerra in their Official Capacities,
                                        Appellants

                                               v.

           Noelia M. GUILLEN, Raul Moreno, Dagoberto Salinas, and Tony Saenz,
                                     Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-13-64
                     Honorable David Wellington Chew, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against the party that incurred them.

       SIGNED October 9, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice